Exhibit 8.1 Significant Subsidiaries at April 26, 2012 Name Country of Incorporation Ownership and Voting Percentage Frontline Shipping Limited Bermuda 100% Frontline Shipping II Limited Bermuda 100% Key Chartering Inc Liberia 100% Frontline Chartering Services Inc Liberia 100% Frontline Management (Bermuda) Ltd Bermuda 100% ICB Shipping (Bermuda) Limited Bermuda 100% Frontline Tankers Limited Bermuda 100% Frontline Corporate Services Ltd United Kingdom 100% Independent Tankers Corporation Limited Bermuda 82.47% Buckingham Shipping Plc Isle of Man 100% Buckingham Petro Limited Isle of Man 100% Caernarfon Shipping Plc Isle of Man 100% Caernarfon Petro Limited Isle of Man 100% CalPetro Tankers (IOM) Ltd Isle of Man 100% CalPetro Tankers (Bahamas I) Ltd Bahamas 100% CalPetro Tankers (Bahamas II) Ltd Bahamas 100% Golden State Petro (IOM I-A) PLC Isle of Man 100% Golden State Petro (IOM I-B) PLC Isle of Man 100% Holyrood Shipping Plc Isle of Man 100% Holyrood Petro Limited Isle of Man 100% Sandringham Shipping Plc Isle of Man 100% Sandringham Petro Limited Isle of Man 100% Front Hermod Inc Liberia 100% Front Ran Inc Liberia 100% Golden Channel Corporation Liberia 100% Kea Navigation Ltd Liberia 100% Otina Inc. Liberia 100% Optimal Shipping SA Liberia 100% Bandama Investment Ltd Liberia 100% Sea Team Management Pte. Ltd Singapore 75% Sea Team Management (India) Pvt. Ltd India 99% Chatham Ship Management, Inc. Liberia 100% Frontline Management AS Norway 100% Orion Tankers Limited Bermuda 50% Frontline 2012 Ltd. Bermuda 8.8%
